 

Exhibit 10.3

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of August 2, 2013 (as
amended, modified, restated or supplemented from time to time, this “Security
Agreement”) is by and among the parties identified as “Grantors” on the
signature pages hereto and the Subsidiaries of The Providence Service
Corporation, a Delaware corporation (the “Borrower”), from time to time party
hereto (individually a “Grantor”, and collectively the “Grantors”) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (defined below).

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Credit and Guaranty Agreement dated as of
March 11, 2011 (as amended, supplemented and otherwise modified prior to the
date hereof, the “Existing Credit Agreement”) among the Borrower, the guarantors
party thereto, the lenders party thereto (the “Existing Lenders”) and the
Administrative Agent, the Existing Lenders required, as a condition precedent to
their entering into the Existing Credit Agreement and making extensions of
credit to or for the account of the Borrower thereunder, the Borrower and the
guarantors party thereto to execute that certain security agreement dated as of
March 11, 2011 (as amended, supplemented and otherwise modified prior to the
date hereof, the “Existing Security Agreement”);

 

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement pursuant to the Amended and Restated Credit and Guaranty Agreement
dated as of the date hereof (as amended, restated, modified, extended,
increased, renewed or replaced from time to time, the “Credit Agreement”) among
the Borrower, the Guarantors identified therein, the Lenders identified therein
and the Administrative Agent; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to participate in Letters of Credit under the Credit Agreement that the Grantors
agree to amend and restate the Existing Security Agreement in accordance with
the terms of this Security Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Definitions.

 

(a)     Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

(b)     The following terms shall have the meanings assigned thereto in the UCC
(as defined below): Accession, Account, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claim, Consumer Goods, Deposit Account, Document, Electronic
Chattel Paper, Equipment, Farm Products, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Property, Letter-of-Credit Right, Manufactured
Home, Money, Proceeds, Software, Standing Timber, Supporting Obligation and
Tangible Chattel Paper.

 

(c)     As used herein, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright.

 

“Copyrights” means (a) all copyrights registered in the United States or any
other country in all Works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any state thereof or any other country or political
subdivision thereof, and (b) all renewals thereof.

 

“Patent License” means any written agreement providing for the grant by or to a
Grantor of any right to manufacture, use or sell any invention covered by a
Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
or any political subdivision thereof and all reissues and extensions thereof,
and (b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof.

 

“Secured Obligations” means, without duplication, (i) the Obligations (as
defined in the Credit Agreement) and (ii) all reasonable and documented
out-of-pocket costs and expenses incurred in connection with enforcement and
collection of the Secured Obligations described in the foregoing clause (i),
including, without limitation, reasonable and documented attorneys’ fees and
disbursements.

 

“Secured Parties” means, collectively, the Lenders, the Swap Banks, the Treasury
Management Banks and any other holder of the Secured Obligations, and “Secured
Party” means any one of them.

 

“Trademark License” means any written agreement providing for the grant by or to
a Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any other country, any state thereof or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2.     Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

 

 
2

--------------------------------------------------------------------------------

 

 

(a)     all Accounts;

 

(b)     all Chattel Paper;

 

(c)     those Commercial Tort Claims identified on Schedule 2(c) attached
hereto;

 

(d)     all Copyrights;

 

(e)     all Copyright Licenses;

 

(f)     all Deposit Accounts;

 

(g)     all Documents;

 

(h)     all Equipment;

 

(i)     all Fixtures;

 

(j)     all General Intangibles;

 

(k)     all Goods;

 

(l)     all Instruments;

 

(m)     all Inventory;

 

(n)     all Investment Property;

 

(o)     all Letter-of-Credit Rights;

 

(p)     all Money;

 

(q)     all Patents;

 

(r)     all Patent Licenses;

 

(s)     all Software;

 

(t)     all Supporting Obligations;

 

(u)     all Trademarks;

 

(v)     all Trademark Licenses; and

 

(w)     to the extent not otherwise included, all Accessions and all Proceeds of
any and all of the foregoing.

 

 
3

--------------------------------------------------------------------------------

 

 

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not constitute a grant of
a security interest in any Excluded Property or in any of the following property
(collectively with the Excluded Property, the “Excluded Assets”): any other
property to the extent that and for so long as such grant of a security interest
(A) is prohibited by any applicable law or requirement of law of a Governmental
Authority, (B) requires a consent not obtained of any Governmental Authority
pursuant to applicable law or (C) is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except to the extent that such
applicable law or requirement of law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law (including without limitation,
Section 9-406, 9-407, 9-408 and 9-409 of the UCC); provided, that any proceeds
or receivable or any money or other amounts due or to become due under any such
contract, license, agreement, instrument or other document or shareholder or
similar agreement shall not be deemed excluded from the grant of security
interest under this Security Agreement. In addition, the representations and
warranties in Section 4 and the covenants in Section 5 with respect to certain
assets of the Grantors hereunder will be deemed to apply to only those assets
which are not Excluded Assets.

 

3.     [Intentionally Omitted].

 

4.     Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that so long as any of the Secured Obligations remains outstanding (other than
in respect of unasserted indemnification and expense reimbursement obligations
that survive the termination of this Security Agreement or obligations and
liabilities under any Secured Swap Agreement or any Secured Treasury Management
Agreement, in each case, not yet due and payable) and until all of the
Commitments relating thereto have been terminated:

 

(a)     Legal Name.

 

(i)      Each Grantor’s exact legal name (and for the prior five years or since
the date of its formation has been), and each Grantor’s taxpayer identification
number and organization identification number are as set forth on Schedule
6.20(b) to the Credit Agreement or as provided to the Administrative Agent in
writing pursuant to the terms of Section 8.13 of the Credit Agreement.

 

(ii)     Each Grantor’s state of formation is (and for the prior five years or
since the date of its formation has been) as set forth on Schedule 6.20(b) to
the Credit Agreement or as provided to the Administrative Agent in writing
pursuant to the terms of Section 8.13 of the Credit Agreement.

 

(iii)    As of the Closing Date, other than as set forth on Schedule 6.20(c) to
the Credit Agreement, no Grantor has been party to a merger, consolidation or
other change in structure in the prior five years.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Ownership. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.

 

(c)     Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the rights of such Grantor in the Collateral to the extent
such security interest may be created under the UCC and, when properly perfected
by filing of a UCC financing statement, shall constitute a valid, perfected
security interest in such Collateral, to the extent such security interest can
be perfected by filing a financing statement under the UCC, free and clear of
all Liens except for Permitted Liens.

 

(d)     Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

 

(e)     Accounts. With respect to the Accounts of the Grantors reflected as
accounts receivable on the consolidated balance sheet of the Borrower and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to the
Credit Agreement, (i) each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered or to be sold and delivered by such Grantor (or is in the process of
being delivered) or (B) services theretofore actually rendered or to be rendered
by such Grantor to, the account debtor named therein, (iii) any Account of a
Grantor evidenced by any Instrument or Chattel Paper having a value in excess of
$100,000 individually or $500,000 in the aggregate unless such Instrument or
Chattel Paper has, been endorsed over and delivered to, or submitted to the
control of, the Administrative Agent and (iv) no surety bond was required or
given in connection with any Account of a Grantor or the contracts or purchase
orders out of which they arose.

 

(f)     Inventory. No Inventory of a Grantor is held by any Person other than a
Grantor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

 

(g)     [Intentionally Omitted].

 

(h)     Commercial Tort Claims. As of the Closing Date, no Grantor has
Commercial Tort Claims seeking damages in excess of $100,000 other than (i)
those listed on Schedule 2(c), or (ii) as to which the actions required by
Section 5(k) have been taken.

 

5.     Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Security Agreement or obligations and liabilities under any
Secured Swap Agreement or any Secured Treasury Management Agreement, in each
case, not yet due and payable) and until all of the Commitments relating thereto
have been terminated, such Grantor shall:

 

(a)     Other Liens. Defend the Collateral against Liens thereon other than
Permitted Liens.

 

(b)     Instruments/Tangible Chattel Paper/Documents. If any amount in excess of
$100,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral shall be stored or shipped subject to a Document, (i)
ensure that such Instrument, Tangible Chattel Paper or Document is either in the
possession or control of such Grantor or its agents at all times or, if
requested by the Administrative Agent in writing, is promptly delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent and (ii) ensure that any Collateral consisting of Tangible
Chattel Paper relating to an amount payable in excess of $100,000 is marked with
a legend acceptable to the Administrative Agent indicating the Administrative
Agent’s security interest in such Tangible Chattel Paper.

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     [Reserved]

 

(d)     Perfection of Security Interest. Execute and deliver to the
Administrative Agent such agreements, assignments or instruments and do all such
other things as the Administrative Agent may reasonably deem necessary or
appropriate (i) to assure to the Administrative Agent the effectiveness,
perfection and priority (subject to Permitted Liens)) of its security interests
in the Collateral hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in writing in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, (B) with regard to Copyrights registered with the
United States Copyright Office, a Notice of Grant of Security Interest in
Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(d)(i) attached hereto, (C) with regard to Patents issued with the
United States Patent and Trademark Office and all applications for Patents filed
with the United States Patent and Trademark Office, a Notice of Grant of
Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Exhibit 5(d)(ii) attached hereto and (D) with
regard to Trademarks registered with the United States Patent and Trademark
Office and all applications for Trademarks filed with the United States Patent
and Trademark Office, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of Exhibit
5(d)(iii) attached hereto, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder. To that end, each Grantor authorizes the
Administrative Agent to prepare and file one or more financing statements
(including continuation statements and amendments thereof), with collateral
descriptions broader, including without limitation “all assets, whether now
owned or hereafter acquired” and/or “all personal property, whether now owned or
hereafter acquired” collateral descriptions, and/or less specific than the
description of the Collateral contained herein, disclosing the Administrative
Agent’s security interest in any or all of the Collateral of such Grantor
without such Grantor’s signature thereon, and further each Grantor also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other Person whom the Administrative Agent may designate, as such
Grantor’s attorney-in-fact with full power and for the limited purpose to sign
in the name of such Grantor any such financing statements (including renewal or
continuation statements), amendments and supplements, notices or any similar
documents that in the Administrative Agent’s reasonable discretion would be
necessary, appropriate or convenient in order to perfect and maintain perfection
of the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable so long as the Secured Obligations
remain unpaid (other than in respect of unasserted indemnification and expense
reimbursement obligations that survive the termination of this Security
Agreement or obligations and liabilities under any Secured Swap Agreement or any
Secured Treasury Management Agreement, in each case, not yet due and payable)
and until the Commitments relating thereto shall have been terminated. Each
Grantor hereby agrees that a carbon, photographic or other reproduction of this
Security Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same. In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Grantor or any
part thereof, or to any of the Secured Obligations, such Grantor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary or
appropriate to preserve, protect and enforce the security interests of the
Administrative Agent under the law of such other jurisdiction (and, if a Grantor
shall fail to do so promptly upon the reasonable request of the Administrative
Agent in writing, then the Administrative Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the power of attorney
granted hereinabove). If any Collateral with an aggregate value of $100,000 or
more is at any time is in the possession or control of any warehouseman, bailee
or any agent or processor of such Grantor, such Grantor agrees to notify such
Person in writing of the Administrative Agent’s security interest therein and,
upon the Administrative Agent’s request, instruct such Person to hold all such
Collateral for the account of the Secured Parties, subject to the Administrative
Agent’s instructions. Each Grantor agrees to mark its books and records to
reflect the security interest of the Administrative Agent in the Collateral.

 

 
6

--------------------------------------------------------------------------------

 

 

(e)     Control. Execute and deliver (and cause to be executed and delivered)
all agreements, assignments, instruments or other documents as the
Administrative Agent shall reasonably request in writing for the purpose of
obtaining and maintaining control within the meaning of the UCC with respect to
any Collateral consisting of Investment Property, Letter-of-Credit Rights and
Electronic Chattel Paper.

 

(f)     [Intentionally Omitted].

 

(g)    [Intentionally Omitted].

 

(h)    [Intentionally Omitted].

 

(i)     [Intentionally Omitted].

 

(j)     Insurance. Insure, repair and replace the Collateral of such Grantor as
set forth in the Credit Agreement. All insurance proceeds shall be subject to
the security interest of the Administrative Agent hereunder.

 

(k)    Commercial Tort Claims.

 

(i)     Promptly notify the Administrative Agent in writing of the initiation of
any Commercial Tort Claim seeking damages in excess of $100,000 before any
Governmental Authority by or in favor of such Grantor.

 

(ii)     Execute and deliver such statements, documents and notices and do and
cause to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim seeking damages in excess of $100,000.

 

6.     Advances by Administrative Agent. On failure of any Grantor to perform
any of the covenants and agreements contained herein which constitutes an Event
of Default and while such Event of Default continues, the Administrative Agent
may, at its sole option and in its sole discretion, perform the same and in so
doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that may be compelled to make by
operation of law. All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis (subject to Section 23 hereof)
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Grantor, and no such
advance or expenditure therefor, shall relieve the Grantors of any Default or
Event of Default. The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

 
7

--------------------------------------------------------------------------------

 

 

7.     Remedies.

 

(a)     General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by law (including, without
limitation, levy of attachment and garnishment), the rights and remedies of a
secured party under the Uniform Commercial Code of the jurisdiction applicable
to the affected Collateral and, further, the Administrative Agent may, with or
without judicial process or the aid and assistance of others to the extent
permitted by applicable law, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Grantors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Grantors to assemble and make available to
the Administrative Agent at the expense of the Grantors any Collateral at any
place and time designated by the Administrative Agent that is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or (v)
without demand and without advertisement, notice, hearing or process of law, all
of which each of the Grantors hereby waives to the fullest extent permitted by
law, at any place and time or times, sell and deliver any or all Collateral held
by or for it at public or private sale, by one or more contracts, in one or more
parcels, for cash, upon credit or otherwise, at such prices and upon such terms
as the Administrative Agent deems advisable, in its sole discretion (subject to
any and all mandatory legal requirements). Each of the Grantors acknowledges
that any private sale referenced above may be at prices and on terms less
favorable to the seller than the prices and terms that might have been obtained
at a public sale. In addition to all other sums due the Administrative Agent and
the Secured Parties with respect to the Secured Obligations, the Grantors shall
pay the Administrative Agent and each of the Secured Parties all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
or any such Secured Party, in enforcing its remedies hereunder including, but
not limited to, reasonable and documented attorneys’ fees and court costs, in
obtaining or liquidating the Collateral, in enforcing payment of the Secured
Obligations, or in the prosecution or defense of any action or proceeding by or
against the Administrative Agent or the Secured Parties or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the Debtor
Relief Laws. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice, specifying the place of any public sale or the time after
which any private sale is to be made, is personally served on or mailed, postage
prepaid, to the Borrower in accordance with the notice provisions of Section
11.02 of the Credit Agreement at least ten Business Days before the time of sale
or other event giving rise to the requirement of such notice. The Administrative
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. To the extent permitted by
law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable law, each of the Grantors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable law, the Administrative Agent and the Secured Parties may postpone or
cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Remedies relating to Accounts. Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, (i) each
Grantor will promptly upon the reasonable request of the Administrative Agent in
writing instruct all account debtors to remit all payments in respect of
Accounts to a mailing location selected by the Administrative Agent and (ii) the
Administrative Agent shall have the right to enforce any Grantor’s rights
against its customers and account debtors, and the Administrative Agent or its
designee may notify (or require any Grantor to notify) any Grantor’s customers
and account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the Secured
Parties in the Accounts. Each Grantor acknowledges and agrees that the Proceeds
of its Accounts remitted to or on behalf of the Administrative Agent in
accordance with the provisions hereof shall be solely for the Administrative
Agent’s own convenience. The Administrative Agent and the Secured Parties shall
have no liability or responsibility to any Grantor for acceptance of a check,
draft or other order for payment of money bearing the legend “payment in full”
or words of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.

 

(c)     Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, upon the occurrence of an Event
of Default and during the continuation thereof, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(d)     Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other documents relating to the Secured
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Administrative Agent and the Secured Parties under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
that the Administrative Agent or the Secured Parties may have.

 

(e)     Retention of Collateral. To the extent permitted under applicable law,
in addition to the rights and remedies hereunder, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

 

 
9

--------------------------------------------------------------------------------

 

 

(f)     Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency (subject to Section 23 hereof), together
with interest thereon at the Default Rate, together with the reasonable and
documented costs of collection and attorneys’ fees. Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Grantors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

 

8.     Rights of the Administrative Agent.

 

(a)     Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

 

(i)      to demand, collect, settle, compromise and adjust, and give discharges
and releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

 

(ii)     to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

 

(iii)    to defend, settle or compromise any action, suit or proceeding brought
and, in connection therewith, give such discharge or release as the
Administrative Agent may reasonably deem appropriate;

 

(iv)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

 

(v)     to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(vi)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(vii)   to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

 

(viii)  to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;

 

(ix)     to adjust and settle claims under any insurance policy relating
thereto;

 

 
10

--------------------------------------------------------------------------------

 

 

(x)      to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Security
Agreement and in order to fully consummate all of the transactions contemplated
therein;

 

(xi)      to institute any foreclosure proceedings that the Administrative Agent
may reasonably deem appropriate; and

 

(xii)     to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding (other than in respect of unasserted indemnification and expense
reimbursement obligations that survive the termination of this Security
Agreement or obligations and liabilities under any Secured Swap Agreement or any
Secured Treasury Management Agreement, in each case, not yet due and payable)
and until all of the Commitments relating thereto shall have been terminated.
The Administrative Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Administrative Agent in this Security Agreement, and
shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.

 

(b)     The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder and to account for all proceeds thereof, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral. In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no obligation to clean,
repair or otherwise prepare the Collateral for sale.

 

9.     [Intentionally Omitted].

 

10.     Application of Proceeds. After the exercise of remedies provided for in
Section 9.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
9.02 of the Credit Agreement), any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the Secured Parties in cash or its equivalent,
will be applied in reduction of the Secured Obligations in the order set forth
in Section 9.03 of the Credit Agreement, and each Grantor irrevocably waives the
right to direct the application of such payments and proceeds.

 

 
11

--------------------------------------------------------------------------------

 

 

11.     Continuing Agreement.

 

(a)     This Security Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Security Agreement or obligations and liabilities under any
Secured Swap Agreement or any Secured Treasury Management Agreement, in each
case, not yet due and payable) and until all of the Commitments relating thereto
have been terminated. Upon payment or other satisfaction of all Secured
Obligations (other than in respect of unasserted indemnification and expense
reimbursement obligations that survive the termination of this Security
Agreement or obligations and liabilities under any Secured Swap Agreement or any
Secured Treasury Management Agreement, in each case, not yet due and payable)
and termination of the Commitments related thereto, this Security Agreement and
the liens and security interests of the Administrative Agent hereunder shall be
automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Grantors forthwith release all of its liens and
security interests hereunder and shall execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Grantors
evidencing such termination and return to Grantors all Collateral in its
possession. Notwithstanding the foregoing, all releases and indemnities provided
hereunder shall survive termination of this Security Agreement.

 

(b)     This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Secured Party as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable and documented costs and expenses
(including, without limitation, reasonable and documented attorneys’ fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

 

12.     Amendments and Waivers. This Security Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement; provided that any
update or revision to Schedule 2(c) hereof delivered by any Grantor in
accordance with the terms hereof shall not constitute an amendment for purposes
of this Section 12 or Section 11.01 of the Credit Agreement.

 

13.     Successors in Interest. This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Grantor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, none of the Grantors may
assign its rights or delegate its duties hereunder without the prior written
consent of the requisite Lenders under the Credit Agreement.

 

14.     Notices. All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.

 

15.     Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.

 

 
12

--------------------------------------------------------------------------------

 

 

16.     Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.

 

17.     Governing Law; Submission to Jurisdiction; Venue; Waiver of Right to
Trial by Jury. The terms of Sections 11.14 and 11.15 of the Credit Agreement
with respect to governing law, submission to jurisdiction, venue and waiver of
jury trial are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

18.     Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

19.     Entirety. This Security Agreement, the other Loan Documents and the
other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

20.     Survival. All representations and warranties of the Grantors hereunder
shall survive the execution and delivery of this Security Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

21.     Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then to the extent
permitted by applicable law the Administrative Agent shall have the right to
proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuation of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Security Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.

 

22.     Joint and Several Obligations of Grantors.

 

(a)     Subject to subsection (c) of this Section 23, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Grantors and in consideration
of the undertakings of each of the Grantors to accept joint and several
liability for the obligations of each of them.

 

(b)     Subject to subsection (c) of this Section 23, each of the Grantors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

 

 
13

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Grantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

24.     Joinder. At any time after the date of this Security Agreement, one or
more additional Persons may become party hereto by executing and delivering to
the Administrative Agent a joinder agreement in accordance with the terms of the
Credit Agreement. Immediately upon such execution and delivery of such joinder
agreement (and without any further action), each such additional Person will
become a party to this Security Agreement as an “Grantor” and have all of the
rights and obligations of a Grantor hereunder and this Security Agreement and
the schedules hereto shall be deemed amended by such joinder agreement.

 

25.     Amended and Restatement of Existing Security Agreement.

 

The parties to the Existing Security Agreement each hereby agrees that the
Existing Security Agreement automatically shall be deemed amended, superseded
and restated in its entirety by this Security Agreement. All indebtedness,
obligations, liabilities and liens created by the Existing Security Agreement
shall continue unimpaired and in full force and effect, as amended and restated
in this Security Agreement. This Security Agreement does not constitute a
novation of the obligations and liabilities existing under the Existing Security
Amendment, and this Security Agreement evidences the obligations of the Grantors
under the Existing Security Agreement as continued and amended and restated
hereby.

 

 

[Signature Pages Follow]

 

 
14

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

GRANTORS:  THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

                     By: /s/ Warren S. Rustand     Name: Warren S. Rustand    
Title: Chief Executive Officer  

  

 



AMERICAN WORK, INC.

PROVADO TECHNOLOGIES, LLC

                     By: /s/ Warren S. Rustand     Name: Warren S. Rustand    
Title: President  



  

 



FAMILY PRESERVATION SERVICES OF FLORIDA, INC.

                     By: /s/ Robert E. Wilson     Name: Robert E. Wilson    
Title: Secretary and Treasurer  



  

 



HEALTH TRANS, INC.

RED HOP TRANSPORTATION, INC.

RIDE PLUS, LLC

                     By: /s/ Warren S. Rustand     Name: Warren S. Rustand    
Title: Chairman  



  

 



LOGISTICARE SOLUTIONS, LLC

                     By: /s/ Robert E. Wilson     Name: Robert E. Wilson    
Title: Assistant Secretary and Treasurer  



 

 

 

THE PROVIDENCE SERVICE CORPORATION

SECURITY AGREEMENT

 


--------------------------------------------------------------------------------

 

 

 





LOGISTICARE SOLUTIONS INDEPENDENT PRACTICE

ASSOCIATION, LLC

         

By: LogistiCare Solutions, LLC, as Sole Member

            By: /s/ Robert E. Wilson     Name: Robert E. Wilson     Title:
Assistant Secretary and Treasurer                    

A to Z In-Home Tutoring LLC

AlphaCare Resources, Inc.

Camelot Care Centers, Inc.

Children’s Behavioral Health, Inc.

Choices Group, Inc.

Dockside Services, Inc.

Drawbridges Counseling Services, LLC

Family-Based Strategies, Inc.

Family Preservation Services, Inc.

Family Preservation Services of North Carolina, Inc.

Family Preservation Services of Washington D.C., Inc.

Family Preservation Services of West Virginia, Inc.

Maple Star Nevada

Maple Star Washington, Inc.

Oasis Comprehensive Foster Care LLC

Providence Community Corrections, Inc.

Providence Community Services, Inc.

Providence Community Services, LLC

Providence Management Corporation of Florida

Providence of Arizona, Inc.

Providence Service Corporation of ALABAMA

PROVIDENCE SERVICE CORPORATION OF DELAWARE

Providence Service Corporation of Maine

Providence Service Corporation of Oklahoma

Providence Service Corporation of Texas

RAYSTOWN DEVELOPMENTAL SERVICES, INC.

RIO GRANDE MANAGEMENT COMPANY, L.L.C.

THE REDCO GROUP, INC.

Transitional Family Services, Inc.

W.D. Management, L.L.C.

            By:  /s/ Warren S. Rustand     Name: Warren S. Rustand     Title: 
Chief Executive Officer  



 

 

 

THE PROVIDENCE SERVICE CORPORATION

SECURITY AGREEMENT

 
 

--------------------------------------------------------------------------------

 

 

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: /s/ Kelly
Weaver                                                                   

Name: Kelly Weaver

Title: AVP

 

 

THE PROVIDENCE SERVICE CORPORATION

SECURITY AGREEMENT

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2(c)

 

COMMERCIAL TORT CLAIMS

 

None.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT 5(d)(i)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of August 2, 2013 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors from time to time party thereto (each a “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, to secure
the prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations, the
undersigned Grantor has granted to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter:

 

(a)     all Copyrights, including the copyrights and copyright applications
shown on Schedule 1 attached hereto.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under the Security Agreement do not extend to the Excluded
Property.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights and copyright applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any copyright or
copyright application.

 

In the event of any conflict between the terms of the Security Agreement and the
terms of this Notice of Grant of Security Interest in Copyrights, the terms of
the Security Agreement shall govern and control.

 

Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Security Agreement.

 

Counterparts. This Notice of Grant of Security Interest in Copyrights may be
executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. It shall not be necessary in making proof of this Grant of
Security Interest in Copyrights to produce or account for more than one such
counterpart.

 

 
 

--------------------------------------------------------------------------------

 

 

GOVERNING LAW. THIS NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, the LAW OF THE STATE OF NEW YORK
applicable to agreements made and to be performed entirely within such State;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

 

 

Very truly yours,

 

 

   

[Grantor]

             By:      

Name:

      

Title:

   

 

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: ________________________________________________________

Name:

Title:

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT 5(d)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of August 2, 2013 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors from time to time party thereto (each a “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, to secure
the prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations, the
undersigned Grantor has granted to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter:

 

(a)     all Patents, including the patents and patent applications shown on
Schedule 1 attached hereto.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under the Security Agreement do not extend to the Excluded
Property.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents
and patent applications set forth on Schedule 1 attached hereto (i) may only be
terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any patent or patent application.

 

In the event of any conflict between the terms of the Security Agreement and the
terms of this Notice of Grant of Security Interest in Patents, the terms of the
Security Agreement shall govern and control.

 

Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Security Agreement.

 

Counterparts. This Notice of Grant of Security Interest in Patents may be
executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. It shall not be necessary in making proof of this Grant of
Security Interest in Patents to produce or account for more than one such
counterpart.

 

 
 

--------------------------------------------------------------------------------

 

 

GOVERNING LAW. THIS NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, the LAW OF THE STATE OF NEW YORK
applicable to agreements made and to be performed entirely within such State;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

  



 

Very truly yours,

 

 

   

[Grantor]

             By:      

Name:

      

Title:

   



 

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: ________________________________________________________

Name:

Title:

  

 


--------------------------------------------------------------------------------

 

 

EXHIBIT 5(d)(iii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of August 2, 2013 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors from time to time party thereto (each a “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, to secure
the prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations, the
undersigned Grantor has granted to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter:

 

(a)     all Trademarks, including the trademarks and trademark applications set
forth on Schedule 1 attached hereto.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under the Security Agreement do not extend to the Excluded
Property.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks and trademark applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any trademark or
trademark application.

 

In the event of any conflict between the terms of the Security Agreement and the
terms of this Notice of Grant of Security Interest in Trademarks, the terms of
the Security Agreement shall govern and control.

 

Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Security Agreement.

 

Counterparts. This Notice of Grant of Security Interest in Trademarks may be
executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. It shall not be necessary in making proof of this Grant of
Security Interest in Trademarks to produce or account for more than one such
counterpart.

 

 
 

--------------------------------------------------------------------------------

 

 

GOVERNING LAW. THIS NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, the LAW OF THE STATE OF NEW YORK
applicable to agreements made and to be performed entirely within such State;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

 



 

Very truly yours,

 

 

   

[Grantor]

             By:      

Name:

      

Title:

   



 

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: ________________________________________________________

Name:

Title: 